ON PETITION FOR WRIT OF HABEAS CORPUS
DAUKSCH, Judge.
This case is before this court on a petition for writ of habeas corpus. The petitioner seeks review of an order denying bail reduction. Petitioner is charged with three drug-related felonies and upon his appearance before the magistrate setting bail he was granted release, but conditioned upon $700,000.00 bail. He appeared before a judge a second time requesting a reduction in bail. He said he could not raise that amount of bail. He also said he owns real estate in Volusia County worth $66,000 and has been a resident of Volusia County since 1971 and can readily obtain employment and will stay in the county while awaiting trial.
While it appears the bail may be excessive we have no knowledge as to why the bond was in the amount of $700,000.00. The record before us is woefully inadequate for us to grant any relief. We do not have a copy of the information charging the petitioner, nor do we have a copy of the order setting bail or the order denying reduction. The record does not reveal what evidence of guilt was demonstrated below, even though his attorney alleges, before this court, that “The proof against your petitioner is not evident, nor is the presumption great ...” No substantiation of this bare allegation was provided here.
If a person is entitled to release upon a bail lower than that set by the committing magistrate then he must clearly demonstrate that entitlement to the reviewing court. He has failed to demonstrate any such entitlement.
PETITION DENIED.
COBB, C.J., and UPCHURCH, J., concur.